-.     -




               'I'HEA~~RNEY             GENERAL
                             OF-TEXAS




                                  September 6, 1957

     Hon. W. G. Woods, Jr.       OPINION NO. WW-242
     County Attorney
     Liberts Countv              Re: Whether or not the car which
     Liberty, Texas                  a Deputy Sheriff owns and
                                     maintains exclusively for
                                     law enforcement work Is
                                     exempted from the State
                                     Motor Vehicle Sales Tax,
     Dear Mr. Woods:                 and related questions.
              You request the opinion of this office upon the
     question submitted in your letter of July 25, 1957, which
     we quote as follows:
               "1 have been requested by Mr. W. M.
             Perkins, one of our deputy sheriffs of
             Cleveland, Texas, to get an opinion from
             your office concerning the State Motor
             Vehicle Sales Tax. Mr. Perkins owns two
             cars and a vehicle referred to as a 'jeep*.
             One of said cars is used exclusively for
             his personal benefit and the 'jeep' is used
             for his personal benefit as well as his law
             enforcement work. One of said cars, however,
             is equipped with a short wave radio and is used
             exclusively for carrying out his law enforce-
             ment duties as a deputy sheriff.
                "Is the car which Mr. Perkins owns and
              maintains exclusively for law enforcement
              work exempted from the State Motor Vehicle
              Sales Tax? If so, are the tires and equip-
              ment thereon exempted from the state sales
              tax?
                "Article 8, Section 2 and Article 11,
              Section 9 of Texas Constitution and Article
              7150 of V.A.C.S. exempt certain property
              used for public purposes from taxation,
              however I was unable to find any authority
              for exemption from taxation in a case
              similar to Mr. Perkins' request. It is
              requested that you furnish this office
Hon. W. G. Woods, Jr.   Page No. 2   Opinion No. WW-242


         with any previous opinions rendered by the
         Attorney General's Office on this subject.
         If no related opinion has been rendered,
         I would be willing to prepare a formal re-
         quest for opinion."
         In our letter of July 29, 1957, we requested more
specific Information but we have concluded that we may answer
your request without this information.
         We are here concerned only with the car owned by Mr.
Perkins, the deputy sheriff of Liberty County, which he uses
exclusively in his work as deputy sheriff. For this car to
be exempt from taxation we must find the authority in Section
2 of Article VIII of the Constitution of Texas or Section 9
?f Article IX of the Constitution or Article 7150 of Vernon's
CLvilStatutes or in the taxing statute. We do not think that
either of Lnese constitutional provisions or Article 7150 V.C.S.,
affords any basis for the exemption of the car owned byeMr.
Perkins from the sales tax of 1.1s imposed by Section 1 of
Article 7047k, V.C.S. For property to be exempt from taxation
under either of the constitutional provisions or the statute
mentioned above as public property, it must be publicly owned
as distinguished from privately owned. Concededly, under the
facts submitted, the car is privately owned by Mr. Perkins
even though he may devote it to a public use.
         The case of Texas Turnpike Company et al v. Dallas
County, et al., 158 Tex. 474, 2'71S.W. 2d 400 (19541, holds
as follows:
           "Under the foregoing facts is the property
         in question 'publicly owned' so as to be ex-
         empt from taxes under Article XI, Section 9
         of the constitution? Public ownership, for
         tax-exemption purposes, must grow out of the
         facts; it is a legal status, based on facts,
         that may not be created or conferred by mere
         legislative, or even contractual, declaration.
         If the state does not in fact own the taxable
         title to the property, neither the Legislature
         by statute, nor the petitioners and the Author-
         ity by contract, may make the state the owner
         thereof by simply saying that it is the owner."
         Moreover, we assume that Mr. Perkins is reimbursed
by the county as provided in Article 6877-1, Vernon's Civil
Statutes upon a maintenance and-mileage basis as provided by
said statute. In effect he devotes the use of the car to the
Hon. W. G. Woods, Jr.   Page No. 3   Opinion No. WW-242


County and State in pursuing his official duties as deputy
sheriff, but for this he is compensated as provided by the
terms of the foregoing statute.
         The key definitions found in Article 7047k, V.C.S.,
the taxing statute are "sale" or 'sales'\"retail sale" or
"retail sales". These are as follows:
           "Sec. 3. (a) The term 'sale' or tsales'
         as herein used shall include installment
         and credit sales, and the exchange of prop-
         erty, as well as the sale thereof for money,
         every closed transaction constituting a sale.
         The transaction whereby the possession of
         property Is transferred but the seller retains
         title as security for the payment of the price
         shall be deemed a sale."
           "(b) The term 'retall sale' or 'retail sales'
         as herein used shall include all sales of motor
         vehicles except those whereby the purchaser ac-
         quires a motor vehicle for the exclusive pur-
         pose of resale and not for use."
         It will be observed that the tax is applicable to all
retail sales unless the car is bought for the exclusive purpose
of resale and not for use. The car in question is certainly
not bought for the exclusive purpose of resale, but for use.
The retail motor sales tax imposed byeArticle 7O&'k, V.C.S.,
would, therefore, be applicable to the car ovrnedby Mr. Perkins,
even though he devotes it exclusively to law enforcement pur-
poses as deputy sheriff of Liberty County for which we assume he
is reimbursed under the terms of Article 6877-1, V.C.S.
         There remains for consideration that portion of your
request dealing with accessories on the car. By the express
terms of Article 704'k, V.C.S., "all accessories attached thereto
at the time of.the sale" are for the purpose of this tax con-
sidered a part of the car and the tax would be calculated upon
the total consideration including the accessories attached there-
to at the time of the sale. If the tires, and other equipment,
such as a short wave radio were attached to the car at the time
of the sale and included in the sales price of the car, the tax
would apply~. If the accessories were attached after purchase
and after the sale, the motor vehicle sales tax would not apply
to such accessories.
Hon. W. G. Woods, Jr.   Page No. 4    Opinion No. WW-242



                              SUMMARY
         A car owned by a deputy sheriff and used ex-
         clusively by him in connection with his duties
         as a deputy sheriff, Is subject to the Motor
         Vehicle Retail Sales Tax imposed by Article
         4047k, Vernon's Civil Statutes, and all acces-
         sories attached to the car at the time of
         sale are also subject to the tax. Accessories
         purchased and attached subsequent to the sale
         would not be subject to the tax imposed by the
         mentioned statute. The deputy sheriff may re-
         ceive reimbursement for the USC of the car as
         provided by Article 6877-1, Vernon's Civil
         Statutes, on a maintenance and mileage basis,
         as provided by that statute.
                                        Yours very truly,
                                        WILL WILSON
                                        Attorney Qeneral



LPL/fb
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Mary Kate Wall
W. R. Hemphlll
Roger Daily
REVIEWED FOR THE ATTORNEY   GENERAL
BY: James N. Ludlum